State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 15, 2016                   522475
________________________________

In the Matter of JUAN ESCOBAR,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

NEW YORK STATE BOARD OF PAROLE,
                    Respondent.
________________________________


Calendar Date:   October 25, 2016

Before:   Peters, P.J., Egan Jr., Lynch, Devine and Clark, JJ.

                             __________


     Juan Escobar, Woodbourne, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kathleen M.
Treasure of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (LaBuda, J.),
entered January 25, 2016 in Sullivan County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent denying
petitioner's request for parole release.

      Petitioner was convicted, upon his guilty plea, of murder
in the second degree and sentenced to 17 years to life in prison.
He is a native of El Salvador and is subject to a deportation
order. In November 2014, petitioner made his first appearance
before respondent seeking to be released to parole supervision.
Respondent denied his request and ordered him to be held for an
additional 24 months, which was upheld on administrative appeal.
Petitioner then commenced this CPLR article 78 proceeding and,
following joinder of issue, Supreme Court dismissed the petition.
Petitioner now appeals.
                              -2-                  522475

      This Court has confirmed that, while this appeal was
pending, petitioner reappeared before respondent and was again
denied parole release. As a result, this appeal is now moot and
must be dismissed (see Matter of Thompson v Department of Corr. &
Community Supervision, 140 AD3d 1516, 1516 [2016]; Matter of
Walker v Annucci, 138 AD3d 1334, 1334 [2016]).

      Peters, P.J., Egan Jr., Lynch, Devine and Clark, JJ.,
concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court